

	

		II

		109th CONGRESS

		1st Session

		S. 1858

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Vitter (for himself

			 and Mr. Frist) introduced the following

			 bill; which was read twice, considered, read the third time, and

			 passed

		

		A BILL

		To provide for community disaster loans.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Community Disaster Loan Act of

			 2005.

		2.Disaster

			 loans

			(a)Essential

			 servicesOf the amounts

			 provided in Public Law 109–62 for Disaster Relief, up to

			 $750,000,000 may be transferred to the Disaster Assistance Direct Loan Program

			 for the cost of direct loans as authorized under section 417 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) to be

			 used to assist local governments in providing essential services:

			 Provided, That such transfer may be made to subsidize gross

			 obligations for the principal amount of direct loans not to exceed

			 $1,000,000,000 under section 417 of the Stafford Act: Provided

			 further, That notwithstanding section 417(b) of the Stafford Act, the

			 amount of any such loan issued pursuant to this section may exceed $5,000,000:

			 Provided further, That notwithstanding section 417(c)(1) of

			 the Stafford Act, such loans may not be canceled: Provided

			 further, That the cost of modifying such loans shall be as defined in

			 section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a).

			(b)Administrative

			 expensesOf the amounts provided in Public Law 109–62 for

			 Disaster Relief, up to $1,000,000 may be transferred to the

			 Disaster Assistance Direct Loan Program for administrative expenses to carry

			 out the direct loan program, as authorized by section 417 of the Stafford

			 Act.

			

